         Case 2:16-cr-20032-JAR Document 763-1 Filed 08/20/19 Page 1 of 3



Defendant                   Case No.
Alston, Renard              15-40074-DDC-1
Alvarez, Joshua             14-20096-JAR-5
Alvarez, Juan Carlos        14-20096-JAR-9
Ayala-Garcia, Adrian        16-40002-DDC-1
Bailon-Valles, Manuel       15-40056-CM-1
Birdsong, Jerome            15-20045-JAR-1
Blakney, Martez             15-20086-CM-1
Cabral Torres, Fernando     16-20031-CM-8
Campa, Raymond              14-40148-CM-1
Campbell, Damien            16-20011-JAR-1
Carmargo-Simental, Tomasa   14-40130-DDC-1
Carrillo-Elias, Francisco   16-4000.-DDC-1
Casas-Tarim, Geraldo        15-20038-JAR-1
Catrell, Ronald             11-20125-CM-1
Chinchilla, Rosalio         14-20096-JAR-3
Clark, Antonio              16-40022-CM-1
Clark, Enoch                14-20130-JAR-2
Cleaver, Eugene             16-40010-DDC-1
Clifton, Julie              14-20014-KHV-2
Cloyd, Clifton              14-20118-JAR-1
Dehaven, Jonathan           16-20041-JAR-1
Dillow, Stephen             14-20028-CM-1
Dixon, Dalevon              14-20130-JAR-1
Enriquez, Antonio           15-20061-JAR-5
Faulkner, Lee               14-20096-JAR-6
Felix-Gamez, Ricardo        15-20042-CM-2
Fondren, Kevin              14-20011-KHV-2
Franco, Mario Alberto       15-20061-JAR-8
Galvan-Campos, Jesus        14-20068-JAR-2
Garcia-Velasquez, Jose      15-20082-CM-1
Garciga, Lazaro             12-20066-KHV-45
Gerardo-Montenegro, Luis    15-20032-CM-1
Gutierrez, Daniel           16-40007-DDC-2
Haupt, Charles              15-20019-JAR-1
Hernandez, John B.          15-20081-CM-1
Hernandez, John G.          00-20154-JWL-1
Hohn, Steven                12-20003-CM-3
Hollins (Shipp), Tarone     15-20100-CM-1
Hurtado, Nicholas           15-20032-CM-2
Irvin, Anthony              13-20070-CM-5
Jackson, Brian              16-20030-CM-1
Johnson, Booker             15-40064-DDC-1
Jones, Calvin               14-20138-CM-1
Jones, Tanya                15-20091-JAR-1
Jordan, Gary                16-20022-JAR-2
          Case 2:16-cr-20032-JAR Document 763-1 Filed 08/20/19 Page 2 of 3



Kaba, Mamoudou                 15-20092-CM-1
Krites, Phillip                15-40078-DDC-1
Lolar, Nicholas                15-20012-CM-2
Lopez-Garcia, Miguel           13-20125-JAR-16
Lougee, David                  14-20068-CM-5
Marquez, Eladio                15-20020-JAR-7
McCambry, Ashawntus            16-20003-CM-1
McDaniel, Joshua L.            15-20050-JAR-1
McMillon, Christopher          15-40064-DDC-5
Mebane, Darus                  16-20041-JAR-3
Meinert, Scott                 14-20035-CM-1
Mitchell, William              13-20051-CM-1
Montes-Medina, Domingo         15-20020-JAR-2
Morris, Danille                16-20022-JAR-3
Mumford, Cortez                15-20069-JAR-1
Murphy, Michael                14-20068-CM-9
Neal, Jason Jeremy             15-40005-DDC-1
Nunez-Aguilar, Jose            15-20061-JAR-1
Odegbaro, Raquel               16-20001-JAR-1
Orduno-Ramirez, Omar           14-20096-JAR-7
                               14-20014-JAR-13
                               15-20006-JAR-1
Phomaseng, Petsamai            15-20020-JAR-5
Piggie, Frenklyn               10-20145-CM-1
Ponce-Serrano, Eduardo         16-40006-DDC-1
Ramirez, Miguel                15-40059-CM-2
Rapp, Gregory                  14-20067-CM-1
Rios-Morales, Jose             14-20117-JAR-2
Roark, Jeffery                 15-20042-CM-1
Robinson, Robert (2014 Case)   14-20059-JAR-2
Robinson, Robert (2016 Case)   16-20013-JAR-1
Rodriguez-Torres, Geradis      15-20038-JAR-2
Salgado-Romero, Ricardo        14-40129-DDC-7
Saysoff, Herbert Lee           14-20096-JAR-10
Schnegelsiepen, Dallas         15-40082-DDC-1
Shevlin, David                 15-20099-CM-1
Shutts, Shawn                  14-20014-KHV-11
Silva, Jessie Joe              14-20071-JAR-3
Silva-Cardona, Jose Luis       14-20096-JAR-4
Smith, Chad                    14-20014-KHV-9
Sneed, Shawn                   13-40123-JAR-2
Soriano, Jose                  15-20020-JAR-9
Soto-Camargo, Nicholas         14-40129-DDC-1
Soto-Camargo, Paola            14-40128-DDC-1
Soto-Saldivar, Jorge           15-40060-DDC-1
Spaeth, Matthew                14-20068-CM-6
Steele, Charles                14-40077-DDC-1
          Case 2:16-cr-20032-JAR Document 763-1 Filed 08/20/19 Page 3 of 3



Tabares-Aviles, Misael        16-20015-JAR-5
Tatum, Ataven                 12-20066-KHV-29
Thurman, Jasen                15-20091-JAR-2
Tillman, Terry                13-20070-CM-4
Torres-Ayala, Jose            16-20008-CM-5
Valdez, Hector                14-20096-JAR-8
Vasquez-Montalvo, Juan        15-40095-DDC-1
Vazquez-Saenzpardo, Antonio   16-20017-CM-2
Vera, Jesus                   15-20061-JAR-6
Villa-Valencia, Luis          16-20008-CM-7
Vincent, Thomas               03-20003-CM-8
Warren, Arrick                13-20081-CM-1
Webb, Virok                   11-40078-JAR-1
White, Richard                14-20014-KHV-7
Wilson, Timothy               15-20081-CM-2
Wright, Brandon               16-20041-JAR-2
Younger, Quian                16-40012-DDC-2
Zamudio, Sergio               16-20008-CM-3

CJA Clients
Middleton, Marryssa           15-40018-DDC-2    (Guastello)



Pro Se Clients
Avalos, Filiberto             13-20026-CM-1
Guadalajara, Jessica          14-20097-JAR-1
Perez-Madrigal, Julio         16-20044-JAR-1
Ramsey, Tyrone                09-20046-CM-9
Riccardi, James               02-20060-JWL-1
Rodriguez-Rodriguez, Ana      15-20008-JAR-1
Rowlette, Stephen Eugene      13-20125-JAR-13
Steele, Don Milton            10-20037-JWL-1
Wood, Brenda                  14-20065-JAR-1
